DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3-16 and 19-21 are currently pending and allowed.
	Claims 2, 17, and 18 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed on 05/16/2022, Applicant amended independent claim 1, 8, 14 by adding a few limitations to clarify the invention.  In particular, claim 1 is amended with the feature, “responsive to the determination that the first transaction card has not been associated with a fraudulent transaction for the third time interval, remove the first row comprising the incremented first counter from the two-dimensional matrix”.  Claim 8 and 14 are amended with similar limitation.  
Applicant’s arguments, see Remarks, filed on 05/16/2022, with respect to rejections under 35 U.S.C. 101 and 35 U.S.C. 103 have been fully considered and are persuasive.  Examiner agrees that the present claims recite a method and an apparatus that enable a computer to maintain a dynamic data structure that can store fraudulent transaction data for a large number of transaction cards over time while minimizing the amount of computer memory and resources that are required to do so.  Prior art systems attempted to solve the memory storage problem by removing rows or columns that only contain zeros or set values (e.g. null columns or rows).  Previously cited references, Mattina (Pub. No. US 2020/0372097), Moloney (Pub. No.: US 2010/0106692), Kramer (Pub. No.: US 2009/0234899), and Hosoi (Pub. No.: US 2017/0206089), all teach removing rows or columns that only contain zeros.  However, this solution can still cause a number of rows with stale data to remain in the matrix.  For example, transaction cards or locations which have had hits in the past but no more hit for a long period of time should be considered safe, yet in the prior systems, they cannot not be removed from the matrix.  The claims as amended overcome this technological problem by removing a row based on a determination that a transaction card associated with the row has not been associated with a fraudulent transaction for a duration above a threshold.  Examiner agrees that the claimed invention as amended provide technical improvement in data storage.  Therefore, the present claims are not directed to an abstract idea.
The best references found by Examiner are Forman (Pub. No.: US 2005/0055373), Burke et al. (Pub. No.: US 2016/0132886), Song et al. (Pub. No.: US 2020/0311736), and Mattina et al. (Pub. No.: US 2020/0372097).  However, these references, individually or combined, do not teach “determine the first transaction card that corresponds to the first row of the two-dimensional matrix has not been associated with a fraudulent transaction for a third time interval subsequent to the first time interval having a duration exceeding a threshold; and responsive to determination that the first transaction card has not bee associated with a fraudulent transaction for the third time interval, remove the first row comprising the incremented first counter from the two-dimensional matrix”, as recited in claim 1.  These references also fail to teach similar limitations recited in independent claim 8 and 14.  Examiner has conducted updated search, but cannot find prior art that teach these limitations.  For these reasons, claims 1, 3-16 and 19-21 are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
AUG-2022